Petition for Writ of Habeas Corpus Granted and Order filed October 30,
2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00850-CV



                     IN RE RICHARD PARKER, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-13073

                                    ORDER

      This court has reviewed the petition for writ of habeas corpus of relator,
Richard Parker.

      The court is of the opinion that relator’s petition requires further
consideration. See Tex. R. App. P. 52.8(b)(3). We therefore order the clerk of this
court to issue a writ of habeas corpus, returnable on December 4, 2014, pending
final determination of the relief requested in the petition. We further order that
relator be discharged upon execution and filing of a bond as set forth below. See id.

      The relator will be admitted to bail upon him giving a good and sufficient
bond, signed by relator as principal and his attorney, Walter P. Mahoney, Jr., as
surety, conditioned as required by law, or by any other surety acceptable to the
Sheriff of Harris County, or cash in lieu of bond, in the sum of five hundred dollars
($500.00), pending the hearing on the return date of this writ, and until otherwise
ordered by this court.

      A response to the petition is hereby requested to be filed on or before
November 14, 2014. The cause is set for submission without oral argument on
December 4, 2014.



                                  PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.




                                          2